Case 2:21-cv-00682-TAD-KK Document 10 Filed 07/30/21 Page 1 of 1 PageID #: 72




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION

DEVON BLAKE BADON                                     CIVIL ACTION NO. 2:21-00682
                                                          SECTION P

VS.                                                   JUDGE TERRY A. DOUGHTY

SHERIFF’S OFFICE CAMERON                              MAG. JUDGE KATHLEEN KAY
PARISH, ET AL

                                          JUDGMENT

          The Report and Recommendation [Doc. No. 7] of the Magistrate Judge having been

considered, no objections thereto having been filed, Plaintiff having failed to amend his

Complaint within thirty (30) days of the filing of the Report and Recommendation as directed by

the Magistrate Judge, and finding further that same is supported by the law and the record in this

matter,

          IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Devon Blake Badon’s

Complaint is DISMISSED WITH PREJUDICE as frivolous under 28 U.S.C. §

1915(e)(2)(B)(i) and under Rules 41(b) and 16(f) of the Federal Rules of Civil Procedure.

          MONROE, LOUISIANA, this 30th day of July, 2021.




                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
